Citation Nr: 0523315	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  98-15 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an increased initial rating for asthma, 
currently evaluated as 30 percent disabling.

Entitlement to an increased initial rating for residuals of a 
fracture of the proximal phalanx of the left fifth toe, 
currently evaluated as 10 percent disabling.

Entitlement to an initial compensable rating for allergic 
rhinitis.

Entitlement to an increased rating for a major depressive 
disorder, evaluated as 10 percent disabling effective October 
2, 1998, and 70 percent disabling effective October 10, 2001.

Entitlement to an increased rating for residuals of a right 
ulnar styloid fracture, status post multiple surgeries with 
debridements and correction, and dorsal subluxation of the 
ulna, rated as 10 percent disabling effective December 31, 
1996, through November 4, 1997, and from April 1, 2000, 
through April 4, 2002, 40 percent disabling effective April 
5, 2002, and 70 percent disabling effective October 1, 2003.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1991 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and April 2001 decisions by 
the Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  The March 1997 decision granted 
service connection for asthma, assigning an initial 
disability rating of 30 percent, and allergic rhinitis, 
assigning an initial noncompensable rating.  In addition, the 
March 1997 rating decision granted service connection for a 
disorder of the left foot, assigning an initial 
noncompensable rating, and a disorder of the right wrist, 
assigning an initial disability rating of 10 percent.  The 
April 2001 rating decision granted service connection for 
major depressive disorder and assigned an initial disability 
rating of 10 percent.

A January 1999 rating decision increased the initial rating 
for the veteran's left foot disorder to 10 percent.

The Board notes that the veteran has had multiple wrist 
surgeries during the pendency of this appeal.  Therefore, 
there are two periods of time when the veteran was assigned a 
temporary total disability rating for his right wrist based 
on the need for convalescence under 38 C.F.R. § 4.30.  A 
temporary total rating was in effect from November 5, 1997, 
through March 31, 2000, and from April 2, 2003, through 
September 30, 2003.  A May 2002 rating decision assigned a 40 
percent disability rating for the right wrist, effective 
April 5, 2002.  A November 2003 rating decision assigned a 
disability rating of 70 percent to the veteran's right wrist 
disorder, effective October 1, 2003.  A May 2002 rating 
decision also granted service connection for scars associated 
with the veteran's service connected right wrist disorder.  
The veteran has not appealed the issue, so it is not 
currently before the Board.

A May 2002 rating decision increased the disability 
evaluation for a major depressive disorder to 70 percent, 
effective October 10, 2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The medical evidence of record fails to reasonably 
establish that the veteran's bronchial asthma is manifested 
by forced expiratory volume in one second (FEV-1) of 40 to 55 
percent of predicted value; the ratio of FEV-1 over forced 
vital capacity (FEV-1/FVC) of 40 to 55 percent percent; 
monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

3.  The evidence of record reasonably shows that residuals of 
a fracture of the proximal phalanx of the left fifth toe are 
productive of no more than moderate impairment.

4.  The evidence of record does not reasonably show that 
allergic rhinitis is manifested by greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.

5.  The evidence does not reasonably show that, between 
October 2, 1998 and October 9, 2001, major depressive 
disorder is manifested by more than mild impairment of social 
and industrial adaptability and symptoms that are controlled 
by medication.

6.  The evidence does not reasonably show that, since October 
10, 2001, the veteran's depression was productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; a persistent danger of hurting himself or others; 
an intermittent inability to perform activities of daily 
living, including maintenance of minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

7.  The veteran is in receipt of the maximum rating available 
for his right wrist disorder under the applicable schedular 
criteria for the periods of December 31, 1996, through 
November 4, 1997, and April 1, 2000, through April 4, 2002.

8.  The evidence reasonably shows that the veteran's right 
wrist disorder symptoms more nearly approximate favorable 
ankylosis in a position other than 20 to 30 degrees of 
dorsiflexion from April 5, 2002, through April 1, 2003.

9.  The evidence reasonably shows that the veteran's right 
wrist disorder symptoms essentially result in the loss of his 
right (dominant) hand, effective October 1, 2003.


CONCLUSIONS OF LAW

1.  Asthma is not more than 30 percent disabling according to 
the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).

2.  Residuals of a fracture of the proximal phalanx of the 
left fifth toe are not more than 10 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2004).

3.  Allergic rhinitis is not compensable according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6522 (2004).


4.  Major depressive disorder is not more than 10 percent 
disabling from October 2, 1998, through October 9, 2001, and 
not more than 70 percent disabling effective October 10, 
2001, according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2004).

5.  Residuals of a right ulnar styloid fracture, status post 
multiple surgeries with debridements and correction, and 
dorsal subluxation of the ulna are not more than 10 percent 
disabling effective December 31, 1996 through November 5, 
1997, and from April 1, 2000, through April 4, 2002, not more 
than 40 percent disabling from April 5, 2002, through April 
1, 2003, and not more than 70 percent disabling effective 
October 1, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5125, 
5214, 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in January 2004, provided the veteran with 
an explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence that is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision.  A VCAA notice was not provided to the 
veteran before the RO decisions regarding the claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the veteran had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the veteran.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim, was satisfied.  In other 
words, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  The veteran has not claimed 
any prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Increased Rating for Asthma

Factual Background

Service medical records reflect that the veteran was treated 
multiple times for asthma during service.  An August 1996 
report of the medical board diagnosed the veteran with 
asthma, noting it existed prior to service, and recommended 
the veteran be discharged.

A March 1997 rating decision granted service connection for 
asthma, finding it had been aggravated by service, and 
assigned an initial disability rating of 30 percent.

A June 1997 VA pulmonary function test noted a mild airflow 
obstruction was indicated by reduced FEV1 and FEV1/FVC.  FEV1 
was 80 percent.  FEV1/FVC was 63 percent.

A March 1998 VA examination report noted that the claims file 
was not reviewed.  The veteran indicated that he had not had 
any emergency room visits and his symptoms were controlled 
with his inhaler.  A pulmonary function test report indicated 
that overall ventilatory function was normal.  FEV1 was noted 
to be normal.  There was a mild obstructive component 
indicated by a mild reduction in the FEV1/FVC ratio.  FEV1 
was 89 percent.  FEV1/FVC was 67 percent.

A May 1998 VA pulmonary function test report stated that 
spirometry showed mild airflow obstruction indicated by a 
reduced FEV1 and FEV1/FVC.  FEV1 was 88 percent and FEV1/FVC 
was 69 percent.

In an August 2001 statement the veteran requested a 60 
percent rating be assigned for his service-connected asthma.

A March 2002 VA respiratory examination report indicated that 
the claims folder was reviewed.  The veteran reported he was 
taking Azmacort as needed and albuterol three to four times 
per day.  The veteran reported he had not been hospitalized 
for asthma, but had exacerbations a couple of times per year.  
He stated he used inhaled steroids on a regular basis, but 
had not needed intravenous or oral steroids.  The examiner 
noted that the veteran had a mild ventilatory impairment that 
was reversible with bronchodilators.

An April 2002 VA pulmonary function test report noted that 
the veteran used inhaled bronchodilators.  FEV-1 was noted to 
be 78 percent.

A February 2003 VA respiratory examination report noted that 
the claims folder was reviewed.  The veteran reported he had 
two emergency room visits the previous summer due to asthma 
exacerbations.  The veteran stated he was treated with 
nebulizers in the emergency room and discharged with a 10-day 
oral prednisone taper.  The examiner noted that the veteran 
had a small airway obstruction on testing last year.  He has 
multiple triggers for asthma, including viral infections, 
allergies and exertion.  Pulmonary function tests showed mild 
obstruction with FEV1/FVC of 70 percent.  There was a more 
moderate airway obstruction with FEF at 57 percent.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Under Diagnostic Code 6602 asthma is rated based on results 
of pulmonary functions tests, the required treatment, and the 
frequency and severity of asthmatic attacks.  A 30 percent 
rating is assigned when forced expiratory volume in one 
second (FEV-1) is in the range from 56 to 70 percent of 
predicted value, or; the ratio of FEV-1 to forced vital 
capacity (FVC) is in the range from 56 through 70 percent, 
or; there is a need for daily inhalation or oral 
bronchodilator therapy, or; need of inhalational anti-
inflammatory medication.

A 60 percent evaluation is assigned where forced expiratory 
volume in one second (FEV-1) is in the range from 40 to 55 
percent of predicted value, or; the ration of FEV-1 to forced 
vital capacity (FVC) is in the range from 40 through 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

A 100 percent rating is assigned for pronounced asthma where 
FEV-1 is less than 40 percent of predicted value, or; the 
ration of FEV-1 to FVC is less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
which requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immunal-suppressive medications.  
38 C.F.R. § 4.96, Diagnostic Code 6602.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the assignment of a higher disability 
evaluation for asthma is not warranted.  In reaching this 
conclusion, significant probative value is accorded to the 
pulmonary function test values that translate into a finding 
that the veteran's service- connected asthma does not warrant 
greater than 30 percent evaluation under the provisions of 
Diagnostic Code 6602.  Pulmonary function tests conducted 
between March 1997 and February 2003 do not reflect 
percentages that would warrant the next higher rating of 60 
percent.  To warrant such a rating would, in part, require a 
showing of FEV-1 in the range from 40 to 55 percent of 
predicted value, or; the ration of FEV-1 in the range from 40 
through 55 percent.  This level of disability has not been 
shown in pulmonary studies that have been conducted.

In addition, the medical evidence does not establish that the 
veteran requires monthly care for his asthma attacks or 
steroidal medication.  The Board notes that the February 2003 
VA examination report notes that the veteran reported two 
exacerbations requiring treatment at the emergency room and a 
10 day prescription of oral prednisone.  As noted above, a 60 
percent evaluation would require a showing that the veteran 
requires, in part, at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  The record in this case shows that the 
veteran uses albuterol inhalers.  However, VA treatment 
records do not reflect monthly visits to a physician or at 
least three exacerbations requiring treatment with systemic 
corticosteroids.  In the absence of such clinical evidence, 
entitlement to an initial rating in excess of 30 percent is 
denied.  Furthermore, the Board finds that the evidence does 
not raise a question that a rating higher or lower than 30 
percent is warranted for any period of time from the 
veteran's claim to the present time so as to warrant a staged 
rating due to significant change in the level of disability.

III.  Increased Rating for a Left Foot Disorder

Factual Background

Service medical records reflect that the veteran fractured 
the proximal phalanx of the left fifth toe in September 1993.

A May 1997 VA examination report noted complaints of pain and 
numbness over the lateral left foot with standing.  The 
veteran reported swelling.  On examination, there was 
tenderness over the distal aspect of the left fifth 
metatarsal.  There was no obvious deformity, swelling or 
callouses noted.

A March 1998 VA examination report stated that the veteran 
reported occasional pain in his left foot.  On examination, 
the heel was nontender and normal to palpation.  Arch 
development was average.  Arch and midfoot were nontender.  
There was moderate tenderness in the forefoot at the 
metacarpal phalangeal joint of the fifth toe.  All toes had 
satisfactory alignment with no tenderness.  All bones were 
normal to palpation.

An April 2002 VA joint examination report noted that the 
claims folder was reviewed.  On examination, there was 
tenderness on palpation over the toe, in particular, the 
proximal phalanx of the left fifth toe.  There is no palpable 
deformity or bony callous in that area.  The veteran had full 
passive range of motion of that toe but, on request for 
studies of active range of motion, he was unable to move his 
left fifth toe.  Neurosensory was intact, as were 
neurovascular findings distally of the left fifth toe.

Criteria

For other foot injuries, a 10 percent rating is assigned for 
a moderate injury.  If moderately severe, a 20 percent rating 
is appropriate.  If the foot injury is severe a 30 evaluation 
is provided for.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Diagnostic Code 5284 may involve limitation of motion and 
therefore require consideration under sections 4.40 and 4.45.  
VAOPGCPREC 09-98 (August 14, 1998).

Analysis

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating in excess of 10 percent for the veteran's 
service-connected residuals of a fracture of the proximal 
phalanx of the left fifth toe.  Despite the presence of foot 
tenderness, the evidence does not reflect more than a 
moderate foot injury, such as would allow for a higher 
disability rating under Diagnostic Code 5284.  Specifically, 
there was no palpable deformity or bony callous in the area.  
Passive range of motion of the toe was normal.  Though active 
range of motion was limited due to pain, such complaints are 
limited the left fifth toe.  In short, the Board finds that 
the initial 10 percent rating assigned for residuals of a 
fracture of the proximal phalanx of the left fifth toe is 
appropriate based on a review of the medical record.  
Furthermore, the Board finds that the evidence does not raise 
a question that a rating higher or lower than 10 percent is 
warranted for any period of time from the veteran's claim to 
the present time so as to warrant a staged rating due to 
significant change in the level of disability.

IV.  Increased Rating for Allergic Rhinitis

Factual Background

Service medical records reflect that the veteran was treated 
multiple times for allergic rhinitis.  An August 1996 report 
of the Medical Board documented a diagnosis of allergic 
rhinitis, noting it existed prior to service.

A March 1997 rating decision granted service connection for 
allergic rhinitis, based on aggravation, and assigned an 
initial noncompensable rating.

A May 1997 VA examination report noted there was a minimal 
airway obstruction due to a mild deviation of the nasal 
septum, which is less than 20 percent on either side.  The 
nasal bones were in good alignment.  There was no evidence of 
congestion, inflammation pulposus, or evidence of nasal 
allergy at that time.  Sinuses were nontender to percussion.

A March 1998 VA examination report indicated that the veteran 
was not using any medications at that time, as he was symptom 
free.  On examination, there was no airway obstruction, 
discharge, inflammation or polposus.  The nasal bone was 
noted to be slightly deflected due to a nasal fracture during 
service.

A February 1999 VA examination report noted that the veteran 
reported continued allergic rhinitis, although at that time 
it was better than it usually was.  On examination, the nasal 
bones were in good alignment.  Nasal septum was slightly 
deflected to the right side, with a 20 to 30 percent 
reduction of the airway on the right side.  Turbinates and 
nasal mucosa were entirely normal in appearance without 
evidence of engorgement, discoloration, inflammation, 
purulent secretions, mass lesions, or other pathology.  
Sinuses were nontender to percussion and pressure.  The 
septum deviation was attributed to a nasal fracture sustained 
during service.

A March 2002 VA nasal examination report noted that the 
veteran complained of seasonal allergic rhinitis.  On 
examination, there was a cartilaginous deviation of the nasal 
septum to the right side involving about 25 percent of the 
airway.  The left airway was normal.  There was no evidence 
of inflammation, purulent secretions, or discoloration of the 
turbinates.  The sinuses were nontender to percussion and 
pressure.  Oral mucosa were normal in appearance.

Criteria

Under the schedular criteria, evidence of allergic or 
vasomotor allergic rhinitis without polyps but with greater 
than 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side warrants the 
assignment of a 10 percent disability evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522. Evidence of allergic or 
vasomotor allergic rhinitis with polyps will result in the 
assignment of a 30 percent disability rating.  Id.

Analysis

A review of the record does not show a greater than 50 
percent obstruction on both sides or complete obstruction on 
one side of the nasal passage so as to warrant a compensable 
rating for allergic rhinitis.  Although clinical evidence of 
record does refer to a partial nasal passage obstruction, 
such obstruction is primarily limited to one side and noted 
to be no greater than 30 percent.  Accordingly, a compensable 
initial rating for allergic rhinitis is not warranted.  
Furthermore, the Board finds that the evidence does not raise 
a question that a compensable rating is warranted for any 
period of time from the veteran's claim to the present time 
so as to warrant a staged rating due to significant change in 
the level of disability.


V.  Increased Rating for Major Depressive Disorder

Factual Background

Service medical records do not document complaints, findings 
or treatment associated with a psychiatric disorder.  An 
April 2001 rating decision granted service connection for 
major depressive disorder secondary to a service connected 
right wrist disorder.

VA treatment notes from October 1998 through June 2000 
reflect treatment for major depressive disorder.  An October 
1998 VA treatment note reflected complaints of irritability 
and difficulty with memory and concentration.  The veteran 
stated he had difficulty falling asleep and staying asleep.  
In addition he reported routine nightmares and dreams.  A 
December 1998 VA treatment note indicated that the veteran's 
symptoms were improving on medication.  An August 1999 VA 
treatment note reported that the veteran's symptoms seemed to 
be under good control, although the veteran reported that in 
the previous month he had noticed he had less energy and was 
becoming more irritable.  A February 2000 VA treatment note 
reported that the veteran's symptoms continued to improve.  A 
May 2000 VA treatment note reported that the veteran was more 
irritable and had more difficulty with sleep and his energy 
level.

A June 2000 statement from the veteran's VA primary care 
provider noted that the physician had been treating the 
veteran since 1997.  He noted that the veteran had multiple 
surgeries on his right wrist, which did not alleviate his 
problems.  The physician stated that the veteran became 
depressed and exhibited irritability, poor memory, decreased 
concentration, sleep disturbances, emotional lability, 
fatigue, social isolation and anhedonia.

A January 2001 VA examination report noted that the veteran 
was diagnosed with major depressive disorder by his primary 
care physician.  The examiner stated that he reviewed the 
claims folder and the veteran's medical records.  On 
examination, the veteran's psychomotor behavior was somewhat 
slow.  His affect was mildly anxious and his mood appeared 
dysthymic.  Cognitive functioning appeared grossly intact.  
The veteran complained of concentration and memory 
difficulties in excess of observed impairment.  Thought 
processes were nihilistic.  He denied suicidal ideation and 
intention.  No signs of psychosis were noted.  Spontaneous 
speech was fluent with syntax and grammar.  The veteran 
complained of insomnia and fatigue.  He reported 
irritability, though that was controlled with medication.  
The diagnosis was major depressive disorder, secondary to 
military injuries.  He was assigned a GAF of 61.  The 
examiner noted that the veteran's symptoms caused mild social 
and occupational interference.

A February 2001 VA treatment note reflects complaints of 
sleep difficulties.  The veteran reported working 40 hours a 
week and taking 13 college credits.  A March 2001 VA 
treatment note reported that the veteran was more depressed.  
He indicated that his temporary job had ended and he had 
withdrawn from school for health reasons.  An October 2001 VA 
treatment note indicated that the veteran's symptoms were 
worse with more difficulty sleeping and increased 
irritability.

An April 2002 VA examination report indicated that the claims 
folder was reviewed.  The veteran reported that he suffered 
from severe sleep disturbance, low appetite, low energy 
levels, no motivation, and suicidal ideation because he 
cannot support his family.  On examination, the veteran was 
oriented to person, place and time.  His speech was clear, 
coherent, and goal-directed.  There was no evidence of 
hallucinations, delusions, or significant cognitive 
impairment.  The veteran complained of suffering from 
episodic suicidal ideation.  He complained of suffering a 
chronically dysphoric and irritable mood.  He displayed a 
restricted range of affect.  The GAF assigned was 50.  The 
examiner stated that the veteran had suffered an increase in 
symptoms since his 2001 evaluation.  He stated that the 
veteran was marginally employable due to his symptoms of 
depression.

A February 2003 VA examination report noted that the claims 
folder had been reviewed.  The veteran reported he lived with 
his father-in-law, wife and three children.  He indicated 
there was significant marital conflict due to his depression 
and irritability.  On examination, the veteran was tense and 
irritable.  The veteran described recurring nightmares, 
difficulty sleeping, fatigability, irritability, recurrent 
suicidal ideation, frequent fluctuation of weight, and loss 
of libido.  He described generally avoiding contact with 
people because of a concern with his irritability.  The VA 
examiner assigned a GAF of 50.

Criteria

Occupational and social impairment due to mild or transient 
symptoms of depression which decreases work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent disability rating.  38 
C.F.R. § 4.130, Diagnostic Code 9434.

Occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms of manic 
depression as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events) warrants a 30 percent disability rating.  38 
C.F.R. § 4.130, Diagnostic Code 9434.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of manic depression as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long- term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent disability rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of manic depression 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Total occupational and social impairment due to such symptoms 
of manic depression disorder as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of one's close relatives, 
occupation, or own name warrants 100 percent disability 
rating. 38 C.F.R. § 4.130, Diagnostic Code 9434.

Analysis

There are two periods at issue with regard to the veteran's 
service-connected major depressive disorder.  The first is 
entitlement to a rating in excess of 10 percent from the 
period of October 2, 1998, through October 9, 2001.  The 
second is entitlement to a rating in excess of 70 effective 
October 10, 2001.

With regard to the veteran's initial rating of 10 percent, a 
review of the clinical evidence prior to October 10, 2001, 
does not reflect symptoms that would warrant a rating in 
excess of 10 percent for that time.  While the VA treatment 
records between October 1998 and June 2000 reflect continued 
treatment for depression, such records reflect clinical 
indications to the effect there was improvement in symptoms 
due to medication and treatment.  The January 2001 VA 
examination report characterizes the veteran's occupational 
and social impairment as mild.

This determination is additionally supported by VA examiner's 
assignment of a GAF score of 61.  Although the GAF score does 
not fit neatly into the rating criteria, it is evidence, 
which the Court has noted the importance of in evaluating 
mental disorders.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 
1994).  A GAF score of between 61 and 70 is defined as "Some 
mild symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  Slight, mild and minimal 
symptoms are indicative of no more than a 10 percent 
evaluation.  See 38 C.F.R. § 4.132, Diagnostic Code 9434.  
The Board finds that clinical evidence and the GAF score 
establish that the veteran's major depressive disorder was no 
more than 10 percent disabling prior to October 10, 2001.

With regard to the veteran's entitlement to a rating in 
excess of 70 percent effective October 10, 2001, the Board 
finds that the clinical evidence of record does not support 
such entitlement.  While the evidence of record suggests 
serious occupational and social impairment, there is no 
clinical evidence of record reflecting total occupational and 
social impairment as a result of the veteran's major 
depressive disorder.  While the April 2002 VA examiner 
described the veteran as marginally employable due to his 
depression, his comments, when considered in conjunction with 
the other evidence of record, do not reflect total 
occupational impairment.  In addition, while the record 
reflects serious social impairment, the evidence also does 
not support a finding of total impairment in that regard.

Again, the Board finds that the determination that the 
veteran warrants a 70 percent evaluation is supported by the 
assignment of GAF scores of 50.  A GAF score of between 41-50 
is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46- 47 
(4th ed. 1994).  Serious symptoms are indicative of no more 
than a 70 percent evaluation.


VI.  Increased Rating for a Right Wrist Disorder

Factual Background

Service medical records indicate that the veteran injured his 
right wrist playing football.  He fractured the distal ulna 
and was treated with a cast.

A May 1997 VA examination report noted that the veteran 
complained of constant pain in his right wrist.  He reported 
weakness in the right hand and decreased range of motion in 
the wrist.  On examination, there was tenderness over the 
right wrist globally to palpation.  There was a flattening on 
the right ulnar styloid.  Grip strength was 80 pounds on the 
right and 100 pounds on the left.  Flexion was 60 degrees and 
pronation was 90 degrees.  Supination was 60 degrees.

A September 1997 VA treatment note indicated that the veteran 
reported right wrist pain and decreased strength.  Decreased 
flexion and extension were noted.

A February 1998 private treatment note reported that the 
veteran underwent surgery in November 1997.  On examination, 
extension was to 55 degrees and flexion was to 60 degrees.  
Radial and ulnar deviation were within normal limits at 20 
degrees of radial deviation and 30 degrees of ulnar 
deviation.  Supination was to 80 degrees and pronation was to 
45 degrees.  He had 60 pounds of grip strength on the right 
and 125 pounds of grip strength on the left.  Functionally, 
he was having difficulty with tasks that required pronation 
such as turning doorknobs, writing or pouring the entire 
contents of a container.

A March 1998 VA examination report stated that the veteran 
complained of pain in his elbow, forearm, and wrist.  He 
reported there was some pain in his right hand and occasional 
numbness.  At the time of the examination, he was in a 
splint.  On examination, there was full range of motion in 
the right shoulder with some muscle tenderness in the 
trapezius.  There was moderate pain in the right elbow.  
Pronation was 50 degrees.  Supination was 60 degrees.  There 
was moderate, generalized tenderness in the right forearm, 
but no swelling.  Wrist motion was decreased.  There was pain 
with movement.  There was tenderness predominantly on the 
dorsal aspect.  The hand had full range of motion with no 
tenderness.  Sensation was normal, but the veteran reported 
occasional numbness over the right thumb.  Intrinsic muscle 
function was noted to be okay.  Flexion was 60 degrees.  
Extension was 40 degrees.  Radial deviation was 10 degrees.  
Ulnar deviation was 25 degrees.

A June 1998 VA hospital report noted that the veteran had an 
arthroscopy in November 1997.  He subsequently had decreased 
range of motion of the right wrist with minimal pronation up 
to 45 degrees and supination up to 60 degrees.  He was 
admitted for a distal or radial ulnar joint release through 
the volar and dorsal approaches.  The veteran did well post-
operatively and had improvement on both pronation and 
supination.

A July 1998 private treatment record noted that the veteran 
had undergone two wrist surgeries since service.  The veteran 
complained of pain in the wrist, stiffness, coldness and 
weakness.  The veteran was noted to be right hand dominant.  
On examination, there was decreased muscle mass in the right 
forearm.  There was tenderness over the old wound and 
prominence of the distal ulna was present.  Grip strength in 
the right hand was 100 pounds.  It was 140 pounds in the left 
wrist.  Range of motion of the right shoulder and right elbow 
were normal.  Flexion was 0 to 15 degrees.  Extension was 0 
to 20 degrees.  Radial deviation and ulnar deviation were 0 
to 10 degrees.  Pronation and supination were 50 percent of 
normal.

An October 1999 VA examination report indicated that the 
veteran was right handed.  On examination, there was some 
prominence of the ulnar styloid area dorsally.  He had 30 
degrees of dorsiflexion, 35 degrees of plantar flexion, 20 
degrees of radial deviation and 30 degrees of ulnar 
deviation.  Pronation and supination were both carried out to 
40 degrees.  His grip was 2/5.  There was diminished 
sensation from the mid portion of the scar, at the posterior 
medial aspect of the wrist, spreading onto the posterior 
aspect of the hand to the level of the third, fourth, and 
fifth knuckles.

An April 2000 VA examination report noted that the veteran 
continued to have pain on a daily basis.  He had chronic 
stiffness and some crepitation and locking of the wrist.  His 
right hand grip was weaker.  On examination, there was 
tenderness to palpation over the right wrist joint.  The 
veteran's grip was 2/5.  There was an area of numbness on the 
dorsal aspect of the right hand.  The veteran had 30 degrees 
of dorsiflexion, 5 degrees of palmar flexion, 5 degrees of 
radial deviation, and 15 degrees of ulnar deviation.  The 
veteran was in a position of 45 degrees of pronation and 50 
degrees of supination and could vary between those two points 
by approximately 5 degrees.

On April 2002 VA examination it was noted that the veteran's 
claims folder was reviewed.  The veteran was waiting for 
authorization to return to work after his most recent 
surgery.  On examination, supination was 20 degrees and 
pronation was 40 degrees.  Radial deviation was 20 degrees 
and ulnar deviation was 10 degrees.  There was no 
dorsiflexion of the right wrist.  There was 10 degrees of 
palmar flexion.  The veteran exhibited pain through all range 
of motion maneuvers.  Grip strength was equal to the left.

A June 2002 VA treatment note indicated that the veteran was 
admitted to the hospital for an ulnar head prosthesis 
reconstruction.

A February 2003 VA joint examination report noted that the 
veteran was pending his fifth surgery on his right wrist in 
April 2003.  On examination, there was no palmar flexion, no 
dorsiflexion, no ulnar deviation, and 15 degrees of radial 
deviation.  Pronation was 40 degrees and supination was 10 
degrees.  There was a decrease in grip strength on the right 
hand secondary to pain.  He was able to oppose his thumb to 
each finger.  The examiner noted that the veteran was right 
hand dominant and would have little use of that hand due to 
his loss of motion.

A July 2003 VA treatment note reflected that the veteran's 
wrist was improving.  He was noted to have full pronation and 
30 to 40 degrees of supination.   He complained of pain in 
his small finger.  There was no synovitis and full range of 
finger motion.  An x-ray taken at that time was interpreted 
as showing that the prosthesis may not be tight within the 
fossa.

An October 2003 VA joint examination report noted that the 
veteran's claims folder and medical records were reviewed.  
On examination, the veteran had 12 degrees of dorsiflexion 
with pain, 25 degrees of palmar flexion with pain, and no 
ulnar or radial deviation.  There was decreased sensation to 
the dorsum of the right hand.  Grip was 2/5 on the right.  
The veteran was able to oppose his thumb to each finger in 
both hands without difficulty and opposed the thumb to each 
finger without difficulty and also opposed the thumb to the 
palmar crease.  There was 25 degrees of supination and 
pronation of the right wrist from 0 degrees midline with the 
thumb pointing superiorly.  The examiner was specifically 
asked to state his opinion with regard to the veteran's loss 
of use of the right hand and arm.  He stated that the veteran 
suffered the loss of use of the right wrist, which also 
aggravates hand use and to some degree right arm use.  He 
went on to specifically note that there was no problem with 
the right elbow or shoulder.  The problem was clearly with 
the right wrist, specifically his strength and range of 
motion and chronic pain.  He concluded by saying that the 
veteran had "lost use of his dominant right hand and because 
of that has extremely limited use of his right upper 
extremity due to chronic disability of his right wrist."

Criteria

Loss of use of the major hand is evaluated as 70 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5125.  This is 
the maximum rating available under this diagnostic code.

Ankylosis of the wrist in a favorable position in 20 degrees 
to 30 degrees of dorsiflexion is evaluated as 30 percent 
disabling if the major wrist is affected and 20 percent 
disabling if the minor wrist is affected.  If not in the 
favorable position, a 30 percent evaluation is assigned for 
the minor wrist and a 40 percent evaluation is assigned for 
the major wrist.  Ankylosis in an unfavorable position, in 
any degree of palmar flexion or with ulnar or radial 
deviation is evaluated as 50 percent disabling when there is 
involvement of the major wrist and 40 percent disabling where 
the minor wrist is affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215.  10 percent 
is the maximum rating available under Diagnostic Code 5215.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Analysis

Initially, the Board notes that the veteran was in receipt of 
temporary total disability ratings based on the need for 
convalescence under 38 C.F.R. § 4.30 from November 5, 1997, 
through March 31, 2000, and from April 2, 2003, through 
September 30, 2003.  Accordingly, those periods are not under 
review by the Board.  During the pendency of this appeal, the 
veteran, in addition to his two periods of temporary total 
ratings, has three ratings for his right wrist disorder, 
which are currently before the Board.

First, the veteran was assigned an initial disability rating 
of 10 percent effective from December 31, 1996, through 
November 4, 1997, and from April 1, 2000, through April 4, 
2002, under Diagnostic Codes 5214 and 5215.  The Board notes 
that 10 percent is the maximum rating available under 
Diagnostic Code 5215.  In addition, as a review of the 
medical evidence does not suggest that the veteran's right 
wrist was ankylosed to any specified degree, a rating in 
excess of 10 percent is not appropriate under Diagnostic Code 
5214 for the time period in question.  It is clear, 
nevertheless, from the clinical evidence that the veteran's 
wrist motion is severely limited.  The evidence of record 
does not suggest,however, that such limitation of motion is 
analogous to ankylosis for the rating period prior to April 
5, 2002.  Accordingly, an initial rating in excess of 10 
percent is not warranted for the periods of December 31, 
1996, through November 4, 1997, and April 1, 2000, through 
April 4, 2002.  Again, the Board notes that based on the 
evidence of record, the 10 percent rating is the maximum 
rating available under the schedular criteria.  In such an 
instance, where "the appellant is already receiving the 
maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (functional impairment due to pain must be 
equated to loss of motion) is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 
(Dec. 12, 1997).

With regard to the 40 percent rating effective April 5, 2002, 
through April 1, 2003, the Board notes that the rating was 
assigned under Diagnostic Code 5214.  Although there were no 
specific findings of ankylosis, the RO noted that the absence 
of dorsiflexion could be considered analogous to favorable 
ankylosis in any position other than 20 to 30 degrees of 
dorsiflexion.  For the major hand, such a finding warrants a 
rating of 40 percent.  A 50 percent rating is not warranted 
under this diagnostic code, as the evidence of record does 
not suggest that the veteran's wrist was unfavorably 
ankylosed.  While ulnar deviation was limited, radial 
deviation was noted to be normal.  Grip strength was equal to 
the left.  Accordingly, the Board finds that a rating in 
excess of 40 percent is not warranted between April 5, 2002, 
and April 1, 2003.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The Board 
finds that the clinical evidence of record does not reflect 
functional impairment that is greater than that which is 
contemplated by the 40 percent rating in effect from April 5, 
2002, to April 1, 2003.

Finally, with regard to the 70 percent rating effective 
October 1, 2003, the Board notes that such rating was 
assigned under Diagnostic Code 5125 based on loss of use of 
the major hand under the Diagnostic Codes applicable to 
amputation.  70 percent is the maximum rating available under 
the Diagnostic Code.  Higher ratings are available where loss 
of use is such as to be found analogous to an amputation at 
the forearm or upper arm.; however, the October 2003 VA 
examiner noted that there was no problem that was particular 
with the right elbow or shoulder.  He specifically stated 
that the veteran had "lost use of his dominant right hand 
and because of that has extremely limited use of his right 
upper extremity due to chronic disability of his right 
wrist."  Such findings do not suggest that the veteran's 
wrist disorder is manifested by symptoms of such extent and 
severity as to be analogous to the amputation of the arm at 
the forearm or upper arm.  Accordingly, a higher rating is 
not available under other schedular criteria.  Again, as 70 
percent is the highest rating available under the applicable 
criteria, the considerations under DeLuca are not for 
application.

VII.  Extraschedular Ratings

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that any of the veteran's disorders alone have 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased initial rating for asthma, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased initial rating for residuals of a 
fracture of the proximal phalanx of the left fifth toe, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.

Entitlement to an increased rating for a major depressive 
disorder, evaluated as 10 percent disabling effective October 
2, 1998, and 70 percent disabling effective October 10, 2001, 
is denied.


Entitlement to an increased rating for residuals of a right 
ulnar styloid fracture, status post multiple surgeries with 
debridements and correction, and dorsal subluxation of the 
ulna, rated as 10 percent disabling effective December 31, 
1996, through November 4, 1997, and from April 1, 2000, 
through April 4, 2002, 40 percent disabling effective April 
5, 2002, and 70 percent disabling effective October 1, 2003, 
is denied.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


